DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:
Claims 3 and 13 recite in lime 2, “the events”, It is not clear whether it refers to “the future event” of claim 1 and claim 11. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 11, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites, in line 4-5, “…an artificially intelligent area coverage agent configured to operate autonomously without being queried by a user and trained to predict future events based on CAD data and produce location and relocation suggestions…”. It is unclear, because it can be interpreted as, “…an artificially intelligent area coverage agent configured to operate autonomously without being queried by a user and without being trained to predict future events based on CAD data and produce location and relocation suggestions…” (emphasis added). Or it can also be interpreted as “…an artificially intelligent area coverage agent configured to operate autonomously, without being queried by a user, trained to predict future events based on CAD data and produce location and relocation suggestions…”. For the purpose of prior art analysis Examiner consider the later interpretation.
Claims 8 and 18 recite the limitation in line 2,  “the reach radius”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 19 recite the limitation in line 2,  “the demand coverage” and “the number of units”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8, 10, 11, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0098181 (Herman et al.).

Regarding Claim 1, Herman teaches a computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data including event descriptions ([¶ 0031], The historic demand event data may be, for example, a database of previous incidents to which police have responded. The historic demand event data may comprise, for example, records which indicate the location, times, type of incident, and/or number of personnel responding. The historic demand event data may be stored in the form of CAD data stored on one or more computer-readable media, such as in a database. [Fig. 9, 0147]. analyzing data contained within databases 960 and 970 in accordance with the aforementioned methods. The data analyzed may include historic requests for law enforcement service, CAD data describing the number of officers who responded to each call over time, AVL data to learn traffic models or deterrence, etc.); and
at least one server comprising a tangible, non-transitory computer readable medium (Fig. 10, ¶ 0148), having stored thereon an artificially intelligent area coverage agent configured to operate autonomously without being queried by a user and trained to predict future events based on CAD data ([¶ 0025], …dynamically generating patrol schedules based on historic demand event data. An event (or incident) may be any type of occurrence for which police may be called, such as for criminal activity, domestic disturbances, traffic accidents, or persons in need of assistance. Such a system may apply big-data machine-learning techniques to predict rates of calls for service in various geographic regions of a sector and then to make those predictions actionable to command staff by providing optimized assignments of officers to patrol routes within a region or sector. [¶ 0026], source of historic demand event data may be obtained from computer-aided dispatch (CAD) data. CAD data is generated by dispatch centers when a request for police assistance is received) and produce location and relocation suggestions for positioning field units for such predicted future events ([¶ 0026], CAD data may comprise the geographic origin of the request for assistance…CAD data may include how many officers and, optionally, which officers were dispatched to tend to the request. [¶ 0027], Predictions of demand rates for police assistance in geographic areas may be displayed to users on an expected-demand map along with an optimized assignment of officers [i.e. field units]  to patrol routes (i.e., schedules) for the patrol officers. [¶ 0028], fast approaches for optimal resource allocation with data specific to the policing environment and may be used to solve for coordinated patrol schedules that optimize user-specified objectives. [¶ 0029] …predict demand and recommend optimal patrol assignments [i.e. location and relocation]  based on real incident data recorded by the police department. Demand for policing resources in each region may be forecasted for each particular interval in a day (e.g., hourly) during the day using CAD data. By predicting demand based on real incident data, police departments may be proactive with regard to future incidents and schedule officers to be in the right place at the right time).

Regarding Claim 2, Herman teaches a system according to claim 1, wherein future events are predicted based on trends, historic data, and external related information ([¶ 0025], dynamically generating patrol schedules based on historic demand event data. An event (or incident) may be any type of occurrence for which police may be called, such as for criminal activity, domestic disturbances, traffic accidents, or persons in need of assistance. Such a system may apply big-data machine-learning techniques to predict rates of calls for service in various geographic regions of a sector and then to make those predictions actionable to command staff by providing optimized assignments of officers to patrol routes within a region or sector).

Regarding Claim 4, Herman teaches a system according to claim 1, wherein machine learning is used to maximize coverage for a predicted future event ([¶ 0007], analyzing vast amounts of data very quickly and prescribing optimal patrol plans to maximize the utility of available resources. [¶ 0025], apply big-data machine-learning techniques to predict rates of calls for service in various geographic regions of a sector and then to make those predictions actionable to command staff by providing optimized assignments of officers to patrol routes within a region or sector.  [¶ 0102], objective may be to maximize the patrol in apprehendable-event regions. … maximize the amount of time patrol officers spend in regions with predicted apprehendable events.

Regarding Claim 6, Herman teaches a system according to claim 1, wherein machine learning is used to optimize response time for a predicted future event ([¶ 0084], receive patrol objectives and, optionally, quantities of relative desire to achieve patrol objectives. …patrol objectives to prioritize from a list of patrol objectives, such as minimizing backup response time or increasing neighborhood policing. [¶ 0091], travel times may be computed using optimal routing algorithms that consider the actual road network and typical travel speeds at the relevant time of day and day of the week along individual road segments. In certain embodiments, a travel-time model, such as a model using historical automatic vehicle location (AVL) data of actual police patrol, road network data (including, for example, speed limits and road categories), patrol sector boundaries, region boundaries, and/or neighborhood boundaries, may be used. Models may vary based on the time of day, day of the week, month of the year, may reflect effects such as slow-downs at intersections, average slow-down time at traffic lights, stop signs, or turns. …weight transits that are closest to the desired time of day to apply temporal smoothing and help guard against the sparsity of data at some times in the historical data. A sector may be partitioned into polygonal regions and a matrix of region-to-region drive times created. This matrix may be used to generate patrol schedules. [¶ 0094] A first exemplary objective may be to minimize total response time. The total response time is some variation of the sum of the time it takes patrol officers to respond to requests for assistance (i.e., incidents) during a particular period of time).

Regarding Claim 8, Harmen teaches a system according to claim 1, wherein a unit associated with a facility is deemed to be available for all demands within the reach radius of that facility ([¶ 0084] …receive patrol objectives and, optionally, quantities of relative desire to achieve patrol objectives. [¶ 0085] receive geographic, temporal, and/or other constraints on patrol officers [i.e., a facility is deemed to be available for all demands]. These parameters represent constraints or conditions to be factored in when optimizing the personnel assignments. One exemplary constraint may be, for example, that a desired patrol location [i.e., reach radius] have at least one patrol person at all times).

Regarding Claim 10, Harmen teaches a system according to claim 1, wherein relocation outputs include relocation of units to keep maximum demand coverage and coverage list of demands ([¶ 0130], determines whether to update the patrol schedule. Patrol schedules may need to be updated based on new information [i.e. a coverage list of demands] available to the system. A new event, or change to event data, for example, may prompt the patrol schedule to be updated. If a patrol officer becomes unavailable, or an additional patrol officer becomes available, for example, the change in the number of available resources [i.e. to keep maximum demand coverage] may trigger an updating of the patrol schedule and reassignment [i.e. relocation] of resources).

Regarding claims 11, 12, 14, 16, 18 and 20, the claims limitations are identical and/or equivalent in scope to claims 1, 2, 4, 6, 8 and 10, respectively. Therefore, claims 11, 12, 14, 16, 18 and 20 are rejected under the same rationale as claims 1, 2, 4, 6, 8 and 10, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, 9, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of US 2019/0212754 (Smith).

Regarding Claim 3, Herman does not explicitly teaches, however, Smith teaches a system according to claim 1, wherein the suggestions are based on number of available units, maximum time/radius to reach the events, and expected redundancy on coverage ([¶ 0033] …an optimal evacuation route may be determined based upon the least amount of travel time between the hazardous zone and a designated safety zone. [¶ 0037], the evacuation may also utilize resources and fleet vehicles normally located in smaller nearby municipalities within the region, with a number of the smaller nearby municipalities being designated as intermediary zones during the evacuation. [¶ 0049]  FIG. 4 is a diagrammatic illustration of activity. FIG. 4 depicted fleet comprises a number of long-distance vehicles 409 and a number of short-distance vehicles 411. Long-distance vehicles 409 may be directed by the fleet processor to transport evacuees or cargo between zones, and short-distance vehicles 411 may be directed by the fleet processor to transport evacuees or cargo within a single zone. Fig. 4 depicted expected redundancy on coverage).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Smith's teachings of an optimal evacuation plan during an emergency event with Herman’s scheduling patrol based on historic demand event data, because it would have allowed for application of a known technique for improvement to yield the predictable result of an optimal plan based on least amount of travel time to the event zone, resources available nearby and all aother resources available without the requiring significant modifications to the Herman disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 7, Herman does not explicitly teaches, however, Smith teaches a system according to claim 1, wherein the area coverage agent operates on a demand vector of N positions (X, Y, Events), desired units per demand, number of available units, and reach radius of each unit ([¶ 0056] a fleet processor determines that an active evacuation condition has been declared. After recognizing the evacuation condition, the fleet processor analyze relevant data, including evacuation-status data of evacuees, evacuation-status data of resources, map data for navigation of the fleet, environmental data defining weather conditions or travel conditions that may impact navigation of vehicles, and traffic data defining traffic conditions that may impact navigation of vehicles. …acquiring the data …analysis may result in data defining the number of vehicles in the fleet, the operability of each vehicle in the fleet [i.e., number of available units], the present location of each vehicle in the fleet, the number of evacuees, the location of each individual evacuee, any special needs or conditions for each individual evacuee [i.e., demand], the boundaries of any designated hazardous zones, the boundaries of any designated safe zones, the quantities and locations of available resources, the number of relief workers, the skillsets of individual relief workers, the present conditions of travel routes available to the vehicles in the fleet, or any other data that may be useful in coordinating the evacuation. The analysis may further result in designated safety zones being assigned to each of the evacuees according to an optimal evacuation defined by a number of priority factors. [¶ 0026] …coordinate vehicles of fleet into squadrons comprising a plurality of vehicles, but not all of the vehicles in the fleet. …providing a number of vehicles [i.e., desires unit per demand] responding to the same directives that perform their tasks as a group. For example, evacuation-status data associated with each of the evacuees within a family group may indicate that the family group may not be separated during the evacuation. If fleet has an abundance of low-capacity vehicles with a capacity of 5 passengers, fleet processor coordinate a squadron of two low-capacity vehicles to address the family group. Using a squadron of vehicles effectively transports the family group without risking their separation by the otherwise-optimal coordination of independent vehicles within fleet . [¶ 0033] …an optimal evacuation route may be determined based upon the least amount of travel time between the hazardous zone and a designated safety zone. [¶ 0037], the evacuation may also utilize resources and fleet vehicles normally located in smaller nearby municipalities within the region, with a number of the smaller nearby municipalities being designated as intermediary zones during the evacuation. [¶ 0049]  FIG. 4 is a diagrammatic illustration of activity. FIG. 4 depicted fleet comprises a number of long-distance vehicles 409 and a number of short-distance vehicles 411. Long-distance vehicles 409 may be directed by the fleet processor to transport evacuees or cargo between zones, and short-distance vehicles 411 may be directed by the fleet processor to transport evacuees or cargo within a single zone. 
Since, Smith considers event location, locations of the vehicle in the fleets based on the number of evacuees, the location of each individual evacuee, any special needs or conditions for each individual evacuee, therefore, given the broadest reasonable interpretation, Examiner interprets, location of the vehicles in the fleets and location of evacuee as considering “N position (X, Y, Events)” and number of evacuees, special needs or conditions for each individual evacuee as “demand”.).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Smith's teachings of an optimal evacuation plan during an emergency event with Herman’s scheduling patrol based on historic demand event data, because it would have allowed for application of a known technique for improvement to yield the predictable result of an optimal plan in response to an emergency event based on present location of each units,  boundaries of any designated hazardous zones, number of evacuees, the number of units, the operability of each unit, travel route  without the requiring significant modifications to the Herman disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 9, Herman does not explicitly teaches, however, Smith teaches a system according to claim 1, wherein location outputs include a vector of facilities that maximizes the demand coverage based on the number of units per facility and a coverage list of demands ([¶ 0045] Evacuation routes and return routes may be selected based upon an optimization of evacuation by a fleet processor in accordance with a set of priority factors defining the optimization. Priority factors may include the capabilities of vehicles in the coordinated fleet, the number of vehicles, the number of evacuees, the danger posed to each individual evacuee, shelter availability in designated safety zones, resource availability in designated safety zones, traffic conditions, environment conditions, or any other criteria known to one of ordinary skill in the art to be useful in optimizing an evacuation).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Smith's teachings of an optimal evacuation plan during an emergency event with Herman’s scheduling patrol based on historic demand event data, because it would have allowed for application of a known technique for improvement to yield the predictable result of an optimized evacuation plan in response to an emergency event based on the number of evacuees, the capabilities of units in a coordinated facility, the number of units, shelter availability in designated safety zones, resource availability in designated safety zones, etc.  without the requiring significant modifications to the Herman disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

The claims limitations of claims 13, 17 and 19, are identical and/or equivalent in scope to claims 3, 7 and 9, respectively. Therefore, claims 13, 17 and 19 are rejected under the same rationale as claims 3, 7 and 9, respectively.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of NPL: “Serviceability Architecture and Approach for Reduction and Management of Product Service Incidents” (Connelly et al.).

Regarding Claim 5, Herman does not explicitly teach, however, Connelly teaches a system according to claim 1, wherein machine learning is used to maximize redundancy for a predicted future event ([Abstract, 2nd para.], …enable unified serviceability with self-healing, automated learning, and an analysis engine. … Automated learning [i.e., machine learning] produces empirically proven actionable knowledge enabling cost reduction of automated incident resolution. Using clean data and actionable knowledge, the analysis engine helps predict failures and determine trends. [Introduction, 2nd Para.] the incidents are handled by call centers, which dispatch customer engineers to service the incident. To reduce the costs, various optimizations are introduced: products are designed with increased redundancy [i.e., maximize redundancy] or resilience to enable self-healing).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Connelly's teachings of management of incident with Herman’s scheduling patrol based on historic demand event data, because it would have allowed for application of a known technique for improvement to yield the predictable result of incident management using machine learning to optimize incident management with increased redundancy or resilience without the requiring significant modifications to the Herman disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

The claim limitations of claim 15, are identical and/or equivalent in scope to claim 5. Therefore, claim 15 is rejected under the same rationale as claim 5.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448